            Case 1:18-cv-01458-PLF Document 58 Filed 12/23/18 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.G.U., et al.,                                   §
                                                  §
          Plaintiffs,                             §
                                                  §            No. 18-cv-1458-PLF
v.                                                §
                                                  §            Civil Action
U.S. DEPARTMENT OF                                §
HOMELAND SECURITY, et al.,                        §
                                                  §
          Defendants.                             §


              MOTION FOR LEAVE TO FILE SUPPLEMENTAL COMPLAINT,
               INCLUDING PERMISSIVE JOINDER OF TWO PLAINTIFFS

          Plaintiffs M.G.U., A.P.F., and E.F. seek leave to file their attached First Supplemental

Complaint pursuant to FED. R. CIV. P. 15(d) and Local Civil Rule 15.1. Proposed Plaintiffs

P.M.B. and C.O.M., a mother and her daughter who seek asylum in the United States and are

subject to Defendants’ ongoing and evolving practice of separating families, also seek

permissive joinder under Rule 20(a)(1). In support, Plaintiffs would show:

     I.       P.M.B. and C.O.M. challenge Defendants’ family separation practices.

          As described in the proposed First Supplemental Complaint that Plaintiffs attach as ECF

No. 58-1, P.M.B. and C.O.M. challenge Defendants’ ongoing practice of forcibly separating

families who seek asylum in the United States. P.M.B. fled to the United States after her teenage

daughter, C.O.M., was sexually assaulted by known members of a violent transnational gang

named “Barrio 18” in their home country of Honduras. The gang members told P.M.B. that “two

coffins” were waiting for her and her daughter if she failed to pay a weekly “war tax.” P.M.B.

and C.O.M. applied for asylum after reaching the United States on April 3, 2016. Their prior

attorney agreed to accept a voluntary departure without their informed consent. P.M.B. and



                                                   1
            Case 1:18-cv-01458-PLF Document 58 Filed 12/23/18 Page 2 of 7



C.O.M. moved to reopen their immigration cases, arguing that they received ineffective

assistance of counsel. Presented with the identical facts underlying their ineffective assistance

claims, an Immigration Judge granted C.O.M.’s motion to reopen but denied P.M.B.’s motion.

P.M.B. is presently subject to a final order of removal and indefinite separation from her

daughter.

         Today mother and daughter are detained together at the South Texas Family Residential

Center (“STFRC”) near Dilley, Texas. P.M.B. faces imminent removal from the United States

and brings her Due Process claims to prevent separation with her psychologically fragile and

severely traumatized daughter.

   II.       The newly alleged facts are sufficiently connected to the facts underlying
             Plaintiffs’ Original Complaint, and no factors caution against supplementation.

         Courts should freely grant leave to parties to amend their pleadings “when justice so

requires.” FED. R. CIV. P. 15(a)(2); see also Forman v. Davis, 371 U.S. 178, 182 (1962). Like

leave to amend, leave to supplement should also be freely given absent “good reason[s]…to the

contrary.” Wildearth Guardians v. Kempthorne, 592 F.Supp.2d 18, 23 (D.D.C. 2008) (noting

that Rule 15(a) motion and Rule 15(d) motions are “subject to the same standard.”); see also

New Amsterdam Casualty Co. v. Waller, 323 F.2d 20, 28-29 (4th Cir. 1963) (supplementation

“ought to be allowed as of course” because it enables the court to award complete relief and

avoids waste of separate actions) cert. denied, 376 U.S. 963 (1964).

         Supplementation is appropriate where an amended pleading sets out “any transaction,

occurrence, or event that happened after the date of the pleading to be supplemented.” FED. R.

CIV. P. 15(d). The newly alleged facts in a supplemental pleading must “connect to the facts

asserted in the original pleading.” See City of Moundridge, KS v. Exxon Mobil Corp, 471 F.




                                                 2
            Case 1:18-cv-01458-PLF Document 58 Filed 12/23/18 Page 3 of 7



Supp. 2d 20, 29 (D.D.C. 2007) (citing Quarantino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir.

1985)).

          Courts generally permit supplemental pleadings to add new claims when it would be

convenient to litigate all the claims between the parties in the same action. See WRIGHT,

MILLER, & KANE, 6A FED. PRAC. & PROC. § 1506 (3d ed.); see also Keith v. Volpe, 858 F.2d

467, 473 (9th Cir. 1988) (Rule 15(d) “is a tool of judicial economy and convenience.”). A

supplemental complaint may introduce new claims if the new claims do not create surprise or

prejudice for the adverse party. See Aftergood v. C.I.A., 225 F.Supp.2d 27, 30 (D.D.C. 2002);

see also The Fund for Animals v. Hall, 246 F.R.D. 53, 55-56 (D.D.C. 2007) (granting plaintiffs’

motion to for leave to supplement with three new claims challenging additional agency rules

more than one year after granting summary judgment to plaintiffs).

          The facts giving rise to P.M.B.’s causes of action all occurred after the filing of the

Original Complaint on June 20, 2018. Like the current Plaintiffs, P.M.B. and C.O.M. challenge

Defendants’ ongoing practice of separating family members who seek asylum in the United

States together. Like the other Plaintiffs, P.M.B. and C.O.M. allege that Defendants’ separation

policy is being implemented against them in violation of their right to family integrity.

Defendants’ evolving family separation policy and its implementation in P.M.B.’s and C.O.M.’s

case provides the core operative facts that connect with the facts underlying the Original

Complaint and justify supplementation. See, e.g., Griffin v. County School Bd. Of Prince

Edward County, 377 U.S. 218, 227 (1964) (Rule 15(d) plainly permits supplementation with new

facts connected to defendants’ ongoing policy of maintaining racially segregated schools and “it

follows, of course, that persons participating in these new events may be added if necessary….”);




                                                    3
          Case 1:18-cv-01458-PLF Document 58 Filed 12/23/18 Page 4 of 7



Jones v. Bernanke, 685 F.Supp.2d 31, 41-42 (D.D.C. 2010) (ongoing practice of retaliation in

employment sufficiently connected original and newly alleged facts).

       Supplementation of Plaintiffs’ complaint serves the interest of judicial economy.

Proposed Plaintiffs P.M.B. and C.O.M. bring one claim that is similar to the Due Process claim

to family integrity brought by Plaintiffs M.G.U., A.P.F. and E.F. Addressing these claims

together saves judicial resources from being diverted to a second suit and will provide for a more

efficient and complete resolution of the scope of the fundamental Due Process right to family

integrity. There was no undue delay in this case. P.M.B. files this motion just days after

receiving a denial of her motion to reopen and being informed by a deportation officer that she

would leave STFRC promptly upon receiving such a denial, the implication being that she would

be immediately removed from the United States and thereby separated from her teenage

daughter. See ECF No. 59-5 (Fluharty Declaration); ECF No. 59-6 (P.M.B. Declaration).

       P.M.B.’s claims do not surprise or unduly prejudice Defendants. Defendants are

certainly aware of their ongoing policy of forced separation of family asylum seekers, aware of

P.M.B.’s imminent removal, and familiar with P.M.B.’s claims. See Cause of Action Institute v.

U.S. Department of Justice, 282 F.Supp.3d 66, 73-74 (D.D.C. 2017) (describing defendants’

awareness of newly alleged facts and claims as a factor in determining undue surprise and

prejudice). P.M.B.’s cause of action largely mirrors claims already presented to this Court.

Compare ECF No. 58-1 at ¶¶ 31-38 with ECF No. 1 at ¶¶ 101-104. The case has not entered

discovery and is not near resolution. Supplementation is timely and Defendants will not be

deprived of an opportunity to present facts of evidence in support of any opposition they may

have to P.M.B.’s claims and requested relief. See Butler v. White, 67 F.Supp.3d 59, 68 (D.D.C.




                                                 4
            Case 1:18-cv-01458-PLF Document 58 Filed 12/23/18 Page 5 of 7



2014) (party opposing amendment “must show that it was unfairly disadvantaged or deprived of

the opportunity to present facts or evidence…” to demonstrate prejudice).

   III.      P.M.B. and C.O.M. meet the requirements for permissive joinder.

          The requirements for permissive joinder under FED. R. CIV. P. 20(a) are construed

liberally to promote convenience and expedite the resolution of parties’ claims. See Parks v.

District of Columbia, 275 F.R.D. 17, 18 (D.D.C. 2011). Joinder of parties is permissible where

(1) they assert a common right to relief “with respect to or arising out of the same transaction,

occurrence, or series of transactions or occurrences,” and (2) “any question of law or fact

common to all plaintiffs will arise in the action.” FED. R. CIV. P. 20(a). To satisfy the first

prong, the parties’ claims must merely be logically related. See Disparte v. Corporate Executive

Bd., 223 F.R.D. 7, 10 (D.D.C. 2004) (citing Moore v. New York Cotton Exchange, 270 U.S. 593,

610 (1926)). The second prong requires only some common question of law or fact to all of the

plaintiffs’ claims, “not that all legal and factual issues be common to all the plaintiffs.” Id. at 11.

Courts seek the “broadest possible scope of action” in applying this test. Lane v. Tschetter, No.

05-cv-1414, 2007 WL 2007493 at *7 (D.D.C. July 10, 2007) (quoting United Mine Workers of

Am. v. Gibbs, 383 U.S. 715, 724 (1966)).

          Like the current Plaintiffs, P.M.B. and C.O.M. are family members seeking asylum in the

United States together and are subjected to the government’s ongoing and evolving policy of

separation. P.M.B.’s imminent removal and forced separation from her daughter is part of a

series of transactions underlying all Plaintiffs’ claims. Disparte, 223 F.R.D. at 16 (“[A]lleged

company wide pattern of discrimination” satisfied prongs of Rule 20.); see also Parks v. District

of Columbia, 275 F.R.D. 17, 19 (D.D.C. 2011) (defendant’s policy of reducing fee awards

provided logical relationship and common legal issues for purposes of permissive joinder despite




                                                   5
           Case 1:18-cv-01458-PLF Document 58 Filed 12/23/18 Page 6 of 7



the fact that different Hearing Officers ultimately determined availability of fees); Jean v.

Meissner, 90 F.R.D. 658, 661-62 (S.D. Fla. 1981) (joinder of additional plaintiffs challenging

discriminatory exclusion policies was proper where initial plaintiffs had already been subject to

some of the challenged policies); Resnick v. American Dental Ass’n, 90 F.R.D. 530, 535 (N.D.

Ill. 1981) (Defendant’s alleged policy of sex discrimination provided common facts for plaintiffs

who worked in different departments and alleged different discriminatory conduct). P.M.B.

brings claims that mirror the claims brought by Plaintiff, therefore there are clear common legal

issues permitting joinder under Rule 20.

   IV.      Conclusion

         The Court should permit Plaintiffs to supplement their complaint by docketing the

attached ECF No. 58-1 and granting permissive joinder to P.M.B. and C.O.M. as provided in the

attached proposed order.

December 23, 2018                                     Respectfully submitted,
                                                      TEXAS RIOGRANDE LEGAL AID, INC.


                                                      ________________________________
                                                      Jerome Wesevich (D.D.C. Bar No. TX0125)
                                                      Peter McGraw (admitted pro hac vice)
                                                      Amanda Chisholm (admitted pro hac vice)
                                                      1331 Texas Avenue
                                                      El Paso, Texas 79901
                                                      (915) 585-5120
                                                      jwesevich@trla.org


                                                      PAUL, WEISS, RIFKIND, WHARTON &
                                                      GARRISON LLP

                                                      Steven C. Herzog (admitted pro hac vice)
                                                      1285 Avenue of the Americas
                                                      New York, NY 10019-6064


                                                 6
Case 1:18-cv-01458-PLF Document 58 Filed 12/23/18 Page 7 of 7



                                  (212) 373-3317
                                  sherzog@paulweiss.com

                                  David J. Ball (DC Bar No. 460055)
                                  2001 K Street, NW
                                  Washington, DC 20006-1047
                                  (202) 223-7352
                                  dball@paulweiss.com

                                  Anand Sithian (admitted pro hac vice)
                                  Katherine Kelly Fell (admitted pro hac vice)
                                  1285 Avenue of the Americas
                                  New York, NY 10019-6064
                                  (212) 373-3000
                                  asithian@paulweiss.com
                                  kfell@paulweiss.com

                                  Counsel for Plaintiffs




                              7
         Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 1 of 8

                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


MGU, PMB, and COM EF                                 APF                          §
 300 El Rancho Way 8915 Montana Ave.                  27991 Buena Vista Blvd.     §
 Dilley, TX 78017  El Paso, TX 79925                  Los Fresnos, TX 78566       §
                                                                                  §
                                                                                  §
        Plaintiffs,                                                               §
                                                                                  §   Civil Action No.
v.                                                                                §
                                                                                  §   18-cv-1458-PLF
                                                                                  §
Kirstjen Nielsen        Thomas Homan                 Daniel A. Bible              §
 245 Murray Ln. S.W.      500 12th St. S.W.           1777 N.E. Loop 410 Fl. 15   §
 Washington, D.C. 20528 Washington, D.C. 20536        San Antonio, TX 78217       §
Rodney S. Scott         Kevin K. McAleenan           Manuel Padilla, Jr.          §
2411 Boswell Rd.          1300 Pennsylvania Ave. N.W. 4400 S. Expy. 281           §
Chula Vista, CA 91914      Washington, D.C. 20229     Edinburg, TX 78542          §
Scott Lloyd             Alex Azar                    Robert L. Boatright          §
330 C St. S.W.            200 Independence Ave. S.W. 300 E. Madrid St.            §
Washington, D.C. 20201 Washington, D.C. 20201        Marfa, TX 79843              §
William Joyce                                                                     §
 11541 Montana Ave. Ste E                                                         §
 El Paso, TX 79936                                                                §
                                                                                  §
U.S. Department of Homeland Security                                              §
 245 Murray Ln. S.W.                                                              §
 Washington, D.C. 20528                                                           §
                                                                                  §
U.S Immigration and Customs Enforcement                                           §
 500 12th St. S.W.                                                                §
 Washington, D.C. 20536                                                           §
                                                                                  §
U.S Customs and Border Protection                                                 §
 1300 Pennsylvania Ave. N.W.                                                      §
 Washington, D.C. 20229                                                           §
                                                                                  §
U.S. Department of Health & Human Services                                        §
 200 Independence Ave. S.W.                                                       §
 Washington, D.C. 20201                                                           §
                                                                                  §
U.S. Office of Refugee Resettlement                                               §
 330 C St. S.W.                                                                   §
 Washington, D.C. 20201                                                           §
                                                                                  §
        Defendants.                                                               §


     FIRST SUPPLEMENTAL COMPLAINT SEEKING INJUNCTIVE RELIEF
         Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 2 of 8



                                        INTRODUCTION

1.     This lawsuit challenges the federal government’s evolving policy of forcibly separating

certain immigrant parents from their children, and using separation as a means of deterring legal

immigration by those with a right to seek asylum. This Supplemental Complaint sets forth facts

that occurred after filing of the Original Complaint, ECF No. 1, and seeks immediate, emergency

relief necessary to protect the Due Process rights of one additional family.

                                            PARTIES

2.     Plaintiffs include the three individuals named in ECF No. 1 ¶¶ 2-4 and, pursuant to Rule

20(a)((1), P.M.B. and C.O.M., both of whom are individual citizens of Honduras. P.M.B. sues

on behalf of herself and her minor biological daughter C.O.M., who are presently detained

together at the South Texas Family Residential Center (“STFRC”) in Dilley, Texas.

3.     Defendants are the same persons and agencies named in ECF No. 1 ¶¶ 5-19.

                                 JURISDICTION AND VENUE

4.     This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §§

1331 (federal question) and 1346 (federal defendant). This action arises under the U.S.

Constitution.

5.     Sovereign immunity is waived under 5 U.S.C. § 702.

6.     This Court has authority to grant declaratory relief under 28 U.S.C. §§ 2201 and 2202.

7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(e) because the defendant

federal agencies are headquartered in this District.

                               INCORPORATED DOCUMENTS

8.     Pursuant to Rules 10(c) and 15(d), Plaintiffs reallege ECF No. 1 ¶¶ 1 to 105 as if restated

here in full, and incorporate all documents attached to this Supplemental Complaint.



                                                 2
         Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 3 of 8



                                  STATEMENT OF FACTS

9.      P.M.B. is the adult biological mother of C.O.M., a child who turned fifteen in December

2018.

10.     P.M.B. and C.O.M. are citizens of Honduras.

11.     P.M.B. has no criminal history and has never been deemed an unfit parent.

12.     In Honduras, P.M.B. owned a beauty salon where she lived with C.O.M. Beginning in

October 2015, the Barrio 18 gang, a transnational criminal organization, began extorting P.M.B.

and demanding a weekly “war tax,” stating that “two coffins [await] you if you do not pay.”

13.     P.M.B. paid the Barrio 18 weekly until March 2016, when she informed gang collectors

that she could not continue paying. The following week, gang members began following C.O.M.

outside of her school and demanding that C.O.M. inform her mother that she was obligated to

pay.

14.     On or about March 30, 2016, three armed gang members forced their way into P.M.B.’s

home. One gang member grabbed C.O.M., positioning her in front of her mother and pointing a

gun at her head. Another man then approached C.O.M., lifting her shirt, fondling her chest,

touching her private parts, and licking her face while her mother watched with another gun

pointed to her head. One of the men yelled, “see what we will do if you do not comply!” The

gang members then threw C.O.M. to the ground and provided P.M.B. one final threat: if she

failed to pay they would rape and kill her daughter while she watched, and then kill her.

15.     On April 3, 2016, P.M.B. and C.O.M. fled to the United States and sought asylum under

8 U.S.C. § 1158 due to their fear of persecution in Honduras.




                                                3
        Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 4 of 8



16.    P.M.B. and C.O.M. were detained at the Karnes County Family Residential Center near

Karnes City, Texas, where C.O.M. satisfied an asylum officer that she presented a credible fear

of persecution.

17.    Based on C.O.M.’s positive credible fear finding, P.M.B. and C.O.M. were released from

the Karnes facility together in 2016 to pursue asylum claims pursuant to Immigration and

Nationality Act Section 240.

18.    P.M.B. and C.O.M. both filled out their own asylum applications with the assistance of a

non-profit organization during a pro se asylum clinic. They subsequently retained a San

Antonio, Texas attorney for help in pursuing their asylum claims, and gave him the applications

that they had prepared.

19.    The San Antonio attorney failed to render effective assistance. He failed to file any

asylum application at all for C.O.M. He filed the same asylum application for P.M.B. that

P.M.B. gave him, without making amendments to it and without supplementing it with a single

piece of evidence to support it. He then informed P.M.B. that she could not pursue asylum in the

United States, withdrew her application, and sought voluntary departure for both P.M.B. and

C.O.M. without their informed consent.

20.    P.M.B. subsequently fired the San Antonio attorney and filed a grievance with the State

Bar of Texas against this person.

21.    The Immigration Judge granted P.M.B. and C.O.M. voluntary departure on February 5,

2018 and ordered them to depart the United States before June 5, 2018.

22.    P.M.B. and C.O.M. did not voluntarily depart the United States as required, and were

apprehended by Defendant Immigration and Customs Enforcement (“ICE”) together in San

Antonio, Texas on June 29, 2018.



                                                4
           Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 5 of 8



23.    Since their apprehension, Defendants have continuously detained P.M.B. and C.O.M.

together at the STFRC in Dilley, Texas. While in detention, C.O.M. has experienced severe

depression and attempted suicide.

24.    In September 2018, an Immigration Judge granted C.O.M.’s motion to reopen her asylum

case due to the ineffective assistance of the San Antonio attorney.

25.    On December 21, 2018, the same Immigration Judge considered the same facts presented

in C.O.M.’s motion to reopen and denied P.M.B.’s motion to reopen her asylum case due to the

ineffective assistance of the San Antonio attorney, leaving P.M.B. subject to a final order of

removal.

26.    Defendants have informed P.M.B. that her removal from the United States is imminent.

As a consequence, she will be forcibly, and likely permanently, separated from her daughter.

27.    Defendants’ threatened removal and forcible separation of P.M.B. from her daughter is

pursuant to, and part of, Defendants’ ongoing and evolving policy of preventing lawful claims

for asylum in the United States. See also East Bay Sanctuary Covenant v. Trump, No. 18-cv-

06810, 2018 WL 6660080 at *1 (N.D. Cal. Dec. 19, 2018) (describing illegal asylum

interference policies).

28.    Forced separation of P.M.B. from C.O.M. would eviscerate P.M.B’s capacity to provide

care, custody, and comfort to her child, perhaps permanently.

29.    Separation would injure P.M.B. and C.O.M. by impairing family integrity, compounding

their existing psychological trauma, and interfering with C.O.M.’s capacity to pursue her

ongoing asylum claim.

30.    The threats of separation described in the preceding paragraphs presently cause P.M.B.

and C.O.M. severe emotional distress.



                                                 5
          Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 6 of 8



                    CAUSE OF ACTION: SUBSTANTIVE DUE PROCESS

31.     All of the foregoing allegations of fact are incorporated as if repeated to support

Plaintiffs’ Substantive Due Process claims.

32.     All persons on U.S. soil, including all Plaintiffs and their children, are protected by Due

Process under the U.S. Constitution’s Fifth Amendment.

33.     The Constitution’s Fifth Amendment protects the relationship of parent and child as

“perhaps the oldest of the fundamental liberty interests . . . .” Troxel v. Granville, 530 U.S. 57,

65 (2000).

34.     Plaintiffs and their children have a fundamental right to remain together as a family and

to care for one another, which is protected as a matter of Substantive Due Process.

35.     Defendants’ threatened, actual, and continued separation of Plaintiffs from their children

substantially burdens their Due Process right to family integrity.

36.     No compelling government interest is served by separating parents from their children.

37.     Defendants’ separation policies and practices are not narrowly tailored to minimize the

burden on fundamental rights that is required to serve legitimate government interests.

38.     Defendants’ threatened, actual, and continued separation of immigrant parents, including

Plaintiffs, from their children injures parents, children, and the public interest by: (a) weakening

family bonds; (b) inflicting severe trauma on parents and children; and (c) interfering with

immigrants’ capacity to seek asylum in the United States as provided by federal statute and

ratified treaty.

                                              PRAYER

39.     WHEREFORE, Plaintiffs P.M.B. and C.O.M. pray that the Court grant them the

following relief:



                                                  6
       Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 7 of 8



      (a) issue a temporary restraining order, and upon hearing, preliminary and permanent

         injunctions, directing Defendants to refrain from taking any action to separate P.M.B.

         from C.O.M. absent emergency or further order of this Court; and

      (b) all other relief that the Court deems just and proper to ensure that Defendants act

         according to law.

December 23, 2018                                   Respectfully submitted,
                                                    TEXAS RIOGRANDE LEGAL AID, INC.


                                                    ________________________________
                                                    Jerome Wesevich
                                                       D.D.C. Attorney No. TX0125
                                                    Amanda Chisholm
                                                       Texas Bar No. 24040684
                                                    Peter McGraw
                                                       Texas Bar No. 24081036
                                                    1331 Texas Avenue
                                                    El Paso, Texas 79901
                                                    (915) 585-5120
                                                    jwesevich@trla.org


                                                    PAUL, WEISS, RIFKIND, WHARTON &
                                                    GARRISON LLP

                                                    Steven C. Herzog (admitted pro hac vice)
                                                    1285 Avenue of the Americas
                                                    New York, NY 10019-6064
                                                    (212) 373-3317
                                                    sherzog@paulweiss.com

                                                    David J. Ball (DC Bar No. 460055)
                                                    2001 K Street, NW
                                                    Washington, DC 20006-1047
                                                    (202) 223-7352
                                                    dball@paulweiss.com


                                               7
Case 1:18-cv-01458-PLF Document 58-1 Filed 12/23/18 Page 8 of 8



                                   Anand Sithian (admitted pro hac vice)
                                   Katherine Kelly Fell (admitted pro hac vice)
                                   1285 Avenue of the Americas
                                   New York, NY 10019-6064
                                   (212) 373-3000
                                   asithian@paulweiss.com
                                   kfell@paulweiss.com

                                   Counsel for Plaintiffs




                               8
         Case 1:18-cv-01458-PLF Document 58-2 Filed 12/23/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

M.G.U., et al.,                                  §
                                                 §
       Plaintiffs,                               §
                                                 §           No. 18-cv-1458-PLF
v.                                               §
                                                 §           Civil Action
U.S. DEPARTMENT OF                               §
HOMELAND SECURITY, et al.,                       §
                                                 §
       Defendants.                               §


 [PROPOSED] ORDER GRANTING LEAVE TO SUPPLEMENT AND JOIN PARTIES

       The Court has considered Plaintiffs’ Motion for Leave to Supplement Complaint and Join

Parties pursuant to Rules 15 and 20 of the Federal Rules of Civil Procedure. Upon consideration

of the pleadings and the record in this case, it appears that this Motion is well founded and will

advance the interests of justice and of judicial economy and efficiency. Wherefore, premises

considered, it is hereby ORDERED that Plaintiffs’ motion for leave to supplement their Original

Complaint and join parties is GRANTED.

       The Clerk of the Court shall docket as a live pleading the proposed Supplemental

Complaint that Plaintiffs filed as ECF No. 58-1.



SO ORDERED this ___ day of _______________________, 201__.



                                                      __________________________________
                                                      Hon. Paul L.Friedman
                                                      UNITED STATES DISTRICT JUDGE
